37W5
                               ELECTRONIC RECORD




COA#       01-13-00712-CR                       OFFENSE: 21.11 (Indecency w/Child)

           John Elsworth Combest v. The
STYLE:     State of Texas                       COUNTY:         Harris

COA DISPOSITION:      AFFIRM                    TRIAL COURT:    184th District Court


DATE: 02/26/2015                 Publish: NO    TC CASE #:      1221980




                        IN THE COURT OF CRIMINAL APPEALS



          John Elsworth Combest v. The State
STYLE:    of Texas                                   CCA#:             211-tf
         appazllAx/t*^               Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS                   DATE:

         IteRfreb                                    JUDGE:

DATE: COMMIT                                         SIGNED:                           PC:

JUDGE: Um^(!(aas^                                    PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                  REHEARING IN CC/iUS:

                                                  JUDGE:




                                                                            ELECTRONIC RECORD